NOT DESIGNATED FOR PUBLICATION

                                               No. 123,490

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                  STATE OF KANSAS, ex rel.,
                            KANSAS STATE BOARD OF HEALING ARTS,
                                         Appellee,

                                                   v.

                                             SHAWN PARCELLS,
                                                Appellant.


                                    MEMORANDUM OPINION

        Appeal from Shawnee District Court; MARY E. CHRISTOPHER, judge. Opinion filed October 28,
2022. Affirmed.


        Eric Kjorlie, of Topeka, for appellant.


        Courtney E. Cyzman, general counsel, and Tucker Poling, former executive director, of Kansas
State Board of Healing Arts, for appellee.


Before GARDNER, P.J., HILL and ISHERWOOD, JJ.


        PER CURIAM: The Kansas State Board of Healing Arts (the Board) filed a petition
alleging Shawn Parcells engaged in the unlawful and unlicensed practice of performing
autopsies in violation of multiple provisions of the Kansas Healing Arts Act (KHAA).
But Parcells failed to either respond or object to any of the Board's discovery requests
despite two district court orders requiring him to do so. Consequently, the district court
ultimately granted the Board's request for summary judgment and permanently enjoined




                                                    1
Parcells from engaging in the activities and practices that resulted in his violations of the
KHAA.


       Parcells now brings his case to us accompanied by the argument that the district
court erred by not giving fair consideration to the discovery he submitted in his separate
consumer protection case, which arose out of similar conduct, prior to granting the
Board's request for summary judgment. To avoid summary judgment, an adverse party
has the burden to come forward with evidence to establish a disputed material fact.
Parcells failed to do so in this case. The district court was under no legal obligation to
excise such discovery from an independent, unrelated case and transplant it into the
litigation between Parcells and the Board. Thus, we have no dispute with the granting of
the Board's request for summary judgment. The decision of the district court is affirmed.


                        FACTUAL AND PROCEDURAL BACKGROUND

       Shawn Parcells received his Bachelor of Science degree from Kansas State
University and his Master of Science degree in anatomy and physiology from New York
Chiropractic College. He also completed the DrPh program at Capella University and
coursework at both the American Institute of Mortuary Science and Liberty University.
He never attended medical school.


       His professional life included adjunct faculty positions at Kansas City University
of Medicine and Biosciences, Wichita State University, Rockhurst University, and
Johnson County Community College. His career also extended beyond academia to
include tissue recovery for medical research and participation in over 2,500 combined
forensic, medical, and private autopsies. Finally, he was certified as a "Forensic
Technology Expert" by the courts in Kansas, Missouri, Georgia, Kentucky, and Texas,
and maintained several corporations in Kansas as part of his employment.



                                              2
       In March 2019, the State filed criminal and civil cases against Parcells in two
separate counties. The following month, the Board filed its petition against him.
Organized into four counts, the petition alleged multiple violations of the Kansas Healing
Arts Act and the statutory provisions related to physician assistants. See K.S.A. 65-2801
et seq. (Kansas Healing Arts Act); K.S.A. 65-28a06 (Physician Assistants). As a
foundation for its claims, the Board noted that Parcells never held licenses to practice
medicine and surgery; engage in the practice of a physician assistant; or practice any
profession regulated by the Board or described in Chapter 65 of the Kansas statutes.
Ultimately, the Board requested injunctive, declarative, and other statutory relief against
Parcells.


       Count one alleged that Parcells engaged in the unlicensed practice of profession(s)
regulated by the Board in violation of K.S.A. 65-2803 and K.S.A. 65-2857. Specifically,
the petition alleged that Parcells was guilty of independently performing autopsies,
rendering medical diagnoses in the context of autopsies, attaching words or abbreviations
to his name which identify him as a practitioner of medicine and surgery, and finally,
publicly professing to duties attendant to the practice of medicine and surgery.


       Count two alleged that Parcells violated K.S.A. 65-2803, K.S.A. 65-2857, and
K.S.A. 65-2867 by holding himself out to the public or announcing the authority, skill, or
intention to practice the healing arts. As examples the Board pointed out that Parcells
represented himself as a practitioner of forensic medicine, as well as a pathologist or
forensic pathologist, a medical examiner, and a doctor who offers autopsy services.


       Count three alleged that Parcells inappropriately maintained an office to practice
healing arts and that, relatedly, Parcells practiced unlicensed corporate medicine. In
particular, the Board accused Parcells of maintaining a general corporation offering
services that constitute the practice of medicine and surgery, including but not limited to
autopsies. Those services were provided through Parcells Forensic Pathology Group;

                                             3
National Autopsy Services, LLC; Kansas Regional Forensic Services; Kansas Forensic
Experts; Kansas Forensics; Kansas Forensics and Tissue Recovery Services; Parcells &
Company; and/or National Autopsy & Tissue Recovery Services, Inc. The Board further
noted that Parcells maintained facilities for the practice of providing autopsies and
employed physicians to provide services to third parties that constitute the practice of
medicine and surgery, including but not limited to autopsies.


       Count four alleged that Parcells represented he was a physician assistant by using
abbreviations such as "PA" in connection with his name in the context of offering
professional acts that constitute the practice of medicine and surgery and/or the scope of
practice of a physician assistant. According to the Board, Parcells continued to use such
designations even after being advised that his use thereof tended to mislead others to
believe that he was a physician assistant. The Board noted that in sworn testimony on
September 11, 2012, Parcells asserted "'I'm . . . no different than a physician assistant or
nurse practitioner specializing in forensic medicine.'"


       Parcells filed an answer 12 days later. He argued, among other things, that he
never held himself out as a physician and that he was "lawfully authorized" to use the
title "PA" because he had extensive training and experience as a pathology assistant.


       The Board served its initial discovery requests in June 2019, including
interrogatories, a Request for Production, and a Request for Admissions. Six days later,
Parcells agreed to a case management order controlling discovery.


       Parcells had 30 days to respond as well as to enter any potential objections. See
K.S.A. 2018 Supp. 60-233(b)(2) (time requirement for interrogatories); K.S.A. 2018
Supp. 60-234(b)(2)(A) (time requirements for production of documents); K.S.A. 2018
Supp. 60-236(a)(3) (time requirements for requests for admissions). Thirty-two days
passed with no response from Parcells, so the Board sent counsel a letter referencing his

                                              4
failure to meet the statutory deadline and offering three more days to reply. But still
Parcells took no action. The next week, the Board followed up with a second, more
formal correspondence in which it highlighted the "golden rule" and offered yet another
three days to respond to the discovery request. The next day Parcells' counsel requested
that opposing counsel from each of his three pending cases meet to discuss settlement
options. Parcells also advised the Board of his willingness to sign an agreed order
confessing judgment. But roughly two months later Parcells inexplicably reversed course
and refused to sign any such order.


       The Board responded with two motions. First, it sought to enter Parcells'
admissions to the record in accordance with K.S.A. 2018 Supp. 60-236(a)(3) which
provides that a failure to timely respond to a request for admissions constitutes an
admission to the matter. Second, the Board sought to compel Parcells' answers to its
interrogatories and request for production. Three days later, Parcells presented an offer of
judgment. The court granted both of the Board's motions and ordered Parcells to respond
to the Board's discovery requests by October 25, 2019.


       The court's deadline came and went with no response from Parcells so, a month
later, the Board filed a Motion for Summary Judgment or, in the alternative, for Default
Judgment. In support of its request, the Board asserted that such relief was appropriate
because it was undisputed that Parcells engaged in each of the licensed practices set forth
in its petition without the required license. The Board also argued that because Parcells
failed to obey the court's discovery orders K.S.A. 2018 Supp. 60-237(b)(2)(vi) allowed
for default judgment as an appropriate alternative remedy.


       Parcells responded with a motion seeking to stay discovery for four months. He
argued that because he currently faced criminal charges any discovery might affect his
right to a fair trial. He noted that his preliminary hearing in the criminal case was
continued to January 16, 2020, and the district court already granted a stay of discovery

                                              5
in his other civil case. Finally, he argued his request should not be objectionable because
the bond conditions imposed in his criminal case, as well as a temporary restraining order
in the other civil case, would serve to prevent any future harm to the public, a primary
point of concern for the Board.


       The Board responded to Parcells' request with three simple assertions. First, it
argued the court should rule on its Motion for Summary Judgment, or in the alternative,
Default Judgment prior to ruling on Parcells' motion to stay discovery. It next contended
that Parcells waived his ability to seek a stay of discovery by not lodging any objections
in the initial 30 days after the Board's request. Finally, it argued that a careful analysis of
the factors outlined by the Kansas Supreme Court in State ex rel. Stovall v. Meneley, 271
Kan. 355, 22 P.3d 124 (2001), demonstrated that a stay of discovery was not appropriate.


       One day later, Parcells filed a Motion for Additional Time to Respond to the
Board's Motion for Summary Judgment, or in the alternative, Default Judgment. He
essentially simply echoed the arguments advanced in support of his request to stay
discovery.


       The court entered a ruling on the matter in short order. While acknowledging
"Parcells' unexcused and complete failure to respond to the Board's written discovery," it
rejected the Board's arguments that it should rule on the Board's Motion for Summary
Judgment, or in the alternative, Default Judgment prior to Parcells' two December
motions because discovery had not taken place and the pretrial conference was not
scheduled until October 2020. Instead, the court granted both of Parcells' motions and
stayed the discovery deadline until January 31, 2020. It also extended Parcells' deadline
to respond to the Board's Motion for Summary Judgment to the same date, but that
extension was contingent upon Parcells answering the Board's interrogatories and
requests for production. The court very explicitly noted: "Defendant must answer
written discovery by January 31st, and no further delays will be tolerated."

                                               6
       Parcells ultimately responded to the Board's summary judgment motion and
argued there were "bonafide genuine issues of material fact" requiring a jury
determination. He attached as an exhibit the answers/responses that he provided to the
State's request for admissions in his other civil case and explained that, until the
resolution of his criminal case, he could not offer a comprehensive response to the
Board's allegations. He also reiterated his earlier offer of judgment, that his criminal bond
conditions, as well as the statutory provision that required autopsies, tissue recovery, and
other-like pathologist assistant professional services to first be referred or coordinated by
a medical provider, would prevent him from engaging in the conduct currently under
scrutiny.


       The Board replied and noted Parcells' response did not adhere to Kansas Supreme
Court Rule 141(b) (2020 Kan. S. Ct. R. 205), because he used the terms "Admit" and
"Deny" instead of the required terminology of "Uncontroverted" or "Controverted."
Moreover, according to the Board, Parcells disputed irrelevant and immaterial issues but
did not address any genuine issues of material fact through the identification and
summarization of conflicting testimony or evidence.


       The Board also filed a Renewed Motion for Default Judgment. It acknowledged
that such relief was an extraordinary step but explained it never received any discovery
from Parcells in violation of the court's order requiring him to answer written discovery
by January 31. Parcells replied two weeks later and argued the court should deny the
Board's motion because his delayed discovery response stemmed from excusable neglect.
Then he again repeated that his Fifth Amendment right to remain silent would be
jeopardized by discovery and that the court should take the same step it did in his other
civil case and enter a stay in discovery. Soon after, Parcells filed another motion to stay
discovery, requested to convene another status conference, and asked for leave to amend
the December case management order.


                                              7
       A few weeks later, the Board filed a Notice of Completed Pleadings and
alternatively Motion to Continue Plaintiff's Expert Disclosure. It suggested that the
motions related to Summary Judgment, Default Judgment, and Staying Discovery were
ready for ruling. The Board also requested that the deadline for the Board's experts to
review Parcells' discovery answers be continued until 60 days after Parcells provided his
answers. Parcells responded four days later asking the court to set all the raised matters
for a hearing.


       The district court issued a memorandum decision denying the Board's Motion to
Continue its Expert Disclosure Deadline, Parcells' Renewed Motion to Stay Discovery,
and Parcells' Request to Convene a Status Hearing. It granted Parcells' Motion to File a
Proposed Amendment to the Case Management Order and noted that two outstanding
motions remained: the Board's Motion for Summary Judgment or, in the alterative,
Default Judgment and the Board's Renewed Motion for Default Judgment as a Sanction.


       The court held a hearing via Zoom to address the outstanding motions. The Board
remained firm in its position that summary judgment was appropriate and further argued
that given the troubled procedural history of the case, as well as Parcells' persistent
refusal to participate in discovery, default judgment offered an acceptable alternative
remedy.


       Parcells highlighted his other ongoing cases and explained that he offered
judgment which the Board repeatedly refused to accept. Parcells asserted that summary
judgment was not appropriate because it remained a contested fact whether a board-
certified pathologist must be present whenever Parcells, who was not board certified,
performed autopsies/tissue recovery. He pointed out that the answers he submitted to
discovery in his consumer protection case were attached as an exhibit to his response to
the Board's summary judgment motion and related information could be gleaned from
that document. He contested whether he was truly prohibited from attaching the acronym

                                              8
"PA" to his name in light of his prior training and asserted that he never held himself out
as a doctor. Notably, he uttered this latter assertion while using the name "Doc Parcells"
during the Zoom hearing.


       The Board responded that it was willing to accept an earlier offer of judgment
proposed by Parcells. But after doing so, Parcells shifted course and altered the offer to a
version the Board found unacceptable. It further argued there was no support for Parcells'
contention that he met the qualifications necessary to properly carry the designation of
pathologist assistant.


       Following arguments, the court voiced concern over Parcells' failure to respond to
the Board's discovery requests as ordered and concluded "that there just is not evidence
before this court in response to the motion for summary judgment." As a result, the court
granted the Board's summary judgment motion and did not reach its motion for default
judgment. Its corresponding journal entry explicitly granted summary judgment on each
of the four counts outlined in the Board's petition.


       Parcells timely brought the matter to this court for review.


                                         ANALYSIS

       In pleading his case to us, Parcells argues that the district court granted summary
judgment in error. He contends that had the court taken note of the discovery responses
from his consumer protection case as Parcells proposed it would have been clear that he
did actually come forward with evidence to establish a disputed material fact.




                                              9
The district court properly granted the Board's request for summary judgment following
Parcells' failure to provide sufficient evidence of controverted material facts.

       Parcells argues the district court failed to appreciate and consider the factual
kinship shared by this case and his consumer protection litigation. He claims the court's
failure to heed the extensive record in the latter case was particularly problematic because
it involved identical facts and responsive pleadings. According to Parcells, facts were
contested "in his Answers to Requests for Admissions in the 'companion' consumer
protection [c]ase."


       "Summary judgment is appropriate when the pleadings, depositions, answers to
       interrogatories, admissions on file, and supporting affidavits show that no genuine issue
       exists as to any material fact and the moving party is entitled to judgment as a matter of
       law. The district court must resolve all facts and reasonable inferences drawn from the
       evidence in favor of the party against whom the ruling is sought. When opposing
       summary judgment, a party must produce evidence to establish a dispute as to a material
       fact. In order to preclude summary judgment, the facts subject to the dispute must be
       material to the conclusive issue in the case. Appellate courts apply the same rules and,
       where they find reasonable minds could differ as to the conclusions drawn from the
       evidence, summary judgment is inappropriate. Appellate review of the legal effect of
       undisputed facts is de novo. See Northern Natural Gas Co. v. ONEOK Field Services
       Co., 310 Kan. 644, 448 P.3d 383 (2019)." GFT Lenexa, LLC v. City of Lenexa, 310 Kan.
       976, 981-82, 453 P.3d 304 (2019).


       When making summary judgment decisions, district courts contemplate the
evidence presented by each party. See O'Brien v. Leegin Creative Leather Products, Inc.,
294 Kan. 318, 330, 277 P.3d 1062 (2012) (quoting Shamberg, Johnson & Bergman,
Chtd. v. Oliver, 289 Kan. 891, 900, 220 P.3d 333 [2009] (noting that when reviewing
courts "find reasonable minds could differ as to the conclusions drawn from the evidence,
summary judgment must be denied"). Therefore, these decisions necessarily include
prerequisite evidentiary findings. Here, Parcells suggests that the responses provided in


                                                   10
an unrelated case amounted to evidence the district court had an obligation consider in
this case before rendering its decision on the Board's request for summary judgment.


       The first step in determining whether a trial court properly excluded evidence is
analyzing its relevance. Castleberry v. DeBrot, 308 Kan. 791, 812, 424 P.3d 495 (2018).
Relevant evidence is both material and probative. Kansas City Power & Light Co. v.
Strong, 302 Kan. 712, 729, 356 P.3d 1064 (2015). "Evidence is material if the fact it
supports is in dispute or in issue and probative if it has a logical tendency to prove a
material fact." 302 Kan. at 729. "All relevant evidence is admissible unless it is
prohibited by statute, constitutional provision, or court decision." 302 Kan. at 729.


       A district court may still exclude relevant evidence if the court finds that the
evidence's "probative value is substantially outweighed by the risk that its admission will
unfairly and harmfully surprise a party who has not had reasonable opportunity to
anticipate that such evidence would be offered." K.S.A. 60-445. Appellate courts review
such decisions for an abuse of discretion. Wendt v. University of Kansas Med. Center,
274 Kan. 966, 979-80, 59 P.3d 325 (2002). "An abuse of discretion occurs if: (1) no
reasonable person would take the view adopted by the district court; (2) the decision is
based on an error of law; or (3) the decision is based on an error of fact." State v. Ballou,
310 Kan. 591, Syl. ¶ 8, 448 P.3d 479 (2019).


       Filtering the consumer protection discovery responses through this framework we
find that they were relevant in that they were material and probative because they
discussed disputed facts, including Parcells' autopsy experience. But relevant evidence is
not admissible if it violates a statute. Strong, 302 Kan. at 729. Requests for admissions
are governed by K.S.A. 2018 Supp. 60-236. K.S.A. 2018 Supp. 60-236(a)(1) provides:


               "Availability and scope. A party may serve on the plaintiff after commencement
       of the action and on any other party with or after service of process on that party a written


                                                    11
       request to admit, for purposes of the pending action only, the truth of any matters within
       the scope of K.S.A. 60-226, and amendments thereto, relating to:


               (A) Facts, the application of law to fact or opinions about either; and
               (B) the genuineness of any described documents." (Emphasis added.)


       Whether evidence is prohibited by statute is a question of law, over which this
court has unlimited review. See Strong, 302 Kan. at 723 ("As such, the question at the
heart of this appeal is a purely legal question requiring us to interpret and apply K.S.A.
26-513. Our review of this question is unlimited."). "All Kansas courts use the same
starting point when interpreting statutes: The Legislature's intent controls. To divine that
intent, courts examine the language of the provision and apply plain and unambiguous
language as written." Jarvis v. Dept. of Revenue, 312 Kan. 156, 159, 473 P.3d 869
(2020). When doing so, courts must give "common words their ordinary meaning." State
v. Ryce, 303 Kan. 899, 906, 368 P.3d 342 (2016). "If the Legislature's intent is not clear
from the language, a court may look to legislative history, background considerations,
and canons of construction to help determine legislative intent." Jarvis, 312 Kan. at 159.


       The plain language of K.S.A. 2018 Supp. 60-236(a)(1) undeniably states that
requests for admissions are only to be used for the pending action in which the requests
were served. Thus, Parcells endeavored to have the district court act in contravention of
that provision when he extracted discovery responses from one case and argued for their
implementation in a separate legal action purely by fiat. The Board's case is distinct in
fact, law, and jurisdiction from the other matters in which Parcells was embroiled. Thus,
the use of the discovery evidence at issue is limited to the consumer protection action in
which it was submitted. To hold otherwise would violate the Kansas Rules of Civil
Procedure. See K.S.A. 2018 Supp. 60-236(a).


       Parcells fails to provide authority to the contrary. At the hearing on the summary
judgment motion Parcells disagreed with the court's position that consideration of the
                                                   12
consumer protection discovery was not appropriate. Rather, he seemingly adopted a more
global view of the rules of admissibility and argued the district court must consider "all
matters, and all evidence, including any answers, other pleadings, and it does not have to
be specific, to the case" in which such matters are argued. He continues to adhere to that
position on appeal but fails to cite compelling or controlling legal authority to support his
view. We note that Parcells' response to the Board's summary judgment motion cites
State ex rel. Stovall v. Reliance Ins. Co., 278 Kan. 777, 788, 107 P.3d 1219 (2005), and
Nungesser v. Bryant, 283 Kan. 550, 556, 153 P.3d 1277 (2007), but neither relate to a
request for admissions from another case. To the contrary, the only real relevance those
cases have to the matter at hand is their generalized recitation of the standard of review
which provides the parameters for the appellate courts' analysis of a district court's ruling
on a summary judgment request. Additionally, in his appellant brief, Parcells cites no
specific authority on this issue, but instead cites to the summary judgment standard of
review. Parcells thus did not adequately brief this issue. See In re Adoption of T.M.M.H.,
307 Kan. 902, 912, 416 P.3d 999 (2018) (failure to support a point with pertinent
authority or show why it is sound despite a lack of supporting authority or in the face of
contrary authority is akin to failing to brief the issue).


       That said, the district court did make an additional implicit finding beyond its
conclusion that including the consumer protection discovery here would violate the
Kansas Rules of Civil Procedure. During the hearing, the court explained:


       "Sir, this would put—this would put the Board's counsel in a very difficult position.
       Because if the Board's counsel, who is not the judge, relies on that information from a
       different case, to try to go forward with their case here. And then you can say no, that's in
       a different case, that's not what I meant here."


       The statute contemplates similar worries. K.S.A. 2018 Supp. 60-236(b) provides:




                                                    13
               "Effect of an admission; withdrawing or amending it. A matter admitted under
       this section is conclusively established unless the court, on motion, permits the admission
       to be withdrawn or amended. Subject to subsection (e) of K.S.A. 60-216, and
       amendments thereto, the court may permit withdrawal or amendment if it would promote
       the presentation of the merits of the action and if the court is not persuaded that it would
       prejudice the requesting party in maintaining or defending the action on the merits. An
       admission under this section is not an admission for any other purposes and cannot be
       used against the party in any other proceeding."


       Therefore, even if we were to conclude that the consumer protection discovery
was relevant and not statutorily barred by K.S.A. 2018 Supp. 60-236(a)(1), which we do
not, we still uphold the trial court's exclusion of that information because it properly
found that Parcells' ability to alter the meaning of that discovery dependent upon the
context in which it was admitted rendered it too prejudicial to the Board. See K.S.A. 60-
445; P.W.P. v L.S., 266 Kan. 417, 431, 969 P.2d 896 (1998) (abuse of discretion standard
used to review district court decisions to amend admissions). The district court did not
commit a factual or legal error, and it cannot be said that no reasonable person would
agree that excluding the consumer protection admissions was appropriate given the
court's reasoning and the relevant statutory provisions. Accordingly, we reject Parcells'
claim that the district court erred when it refused to consider the discovery he provided in
his consumer protection case when arriving at its decision about the Board's summary
judgment motion in this case.


       We now turn to the heart of the matter and analyze whether, as Parcells alleges,
controverted facts existed that made summary judgment inappropriate. Again, summary
judgment is the correct action to take when the pleadings, depositions, answers to
interrogatories, admissions on file, and supporting affidavits show that no genuine issue
exists as to any material fact and the moving party is entitled to judgment as a matter of
law. GFT Lenexa, LLC, 310 Kan. at 981-82. In conducting its assessment the district
court must resolve all facts and reasonable inferences drawn from the evidence in favor

                                                    14
of the party against whom the ruling is sought. When opposing summary judgment, a
party must produce evidence to establish a disputed material fact. 310 Kan. at 981-82.


       Following a thorough review of Parcells' case, we find the district court properly
granted the Board's Motion for Summary Judgment on each of the four points highlighted
by the Board. The record bears out that when making its decision, the court
contemplated, among other things, the Board's petition, Parcells' answer, the Board's
motion for summary judgment, Parcells' answer to the motion for summary judgment,
and the Board's request for admissions that Parcells failed to respond to and was therefore
deemed uniformly admitted by the district court under K.S.A. 2018 Supp. 60-236(a)(3).
We address each point in turn.


       First, the district court properly found that Parcells "engaged in the practice of
medicine and surgery by performing autopsies in Kansas and writing autopsy reports"
without a license. K.S.A. 65-2803(a) provides:


       "[I]t shall be unlawful for any person who does not have a license, registration, permit or
       certificate to engage in the practice of any profession regulated by the board or whose
       license, registration, permit or certificate to practice has been revoked or suspended to
       engage in the practice of any profession regulated by the board."


       Furthermore, K.S.A. 65-2869 defines persons practicing medicine and surgery as:


               "(a) Persons who publicly profess to be physicians or surgeons, or publicly
       profess to assume the duties incident to the practice of medicine or surgery or any of their
       branches.


               "(b) Persons who prescribe, recommend or furnish medicine or drugs, or perform
       any surgical operation of whatever nature by the use of any surgical instrument,
       procedure, equipment or mechanical device for the diagnosis, cure or relief of any



                                                   15
       wounds, fractures, bodily injury, infirmity, disease, physical or mental illness or
       psychological disorder, of human beings.


               "(c) Persons who attach to their name the title M.D., surgeon, physician,
       physician and surgeon, or any other word or abbreviation indicating that they are engaged
       in the treatment or diagnosis of ailments, diseases or injuries of human beings."


       In Kansas, only physicians may perform autopsies. See K.S.A. 65-2893; K.S.A.
22a-233. In paragraph 3 of his answer to the Board's petition, Parcells agreed that he did
not hold any licenses with the Kansas State Board of Healing Arts. Additionally, in the
admissions adopted by operation of K.S.A. 2018 Supp. 60-236(a)(3), Parcells
acknowledged that he did not hold any applicable license or attend medical school and
conceded that he conducted autopsies and prepared the autopsy reports at issue.
Accordingly, it is without question Parcells violated K.S.A. 65-2803(a) by conducting
autopsies without a license. He failed to come forward with any evidence revealing a
genuine issue of material fact existed with respect to this issue.


       Turning to the second point raised in the Board's motion, we find the district court
properly held that Parcells violated K.S.A. 65-2867 by (1) maintaining an office for the
practice of the healing arts and (2) holding himself out to the public as someone with the
skill and authority required to practice the healing arts.


       K.S.A. 65-2867(a) provides:


               "It shall be unlawful for any person who is not licensed under the Kansas healing
       arts act or whose license has been revoked or suspended to open or maintain an office for
       the practice of the healing arts as defined in this act or to announce or hold out to the
       public the intention, authority or skill to practice the healing arts as defined in the Kansas
       healing arts act by the use of any professional degree or designation, sign, card, circular,
       device, advertisement or representation."



                                                    16
       Parcells agreed in his answer and admissions that he is not licensed under the
Healings Arts Act. Additionally, as an exhibit to the Board's Motion for Summary
Judgment, the Board presented the district court with public records reflecting that
Parcells was the registered agent of the following Kansas corporations: Parcells Forensic
Pathology Group, LLC and National Tissue and Autopsy Recovery Services Inc. The
district court properly took judicial notice of those records pursuant to K.S.A. 60-409.
And several pages attached to Parcells' initial answer appear to suggest the fact that
Parcells conducted an autopsy for National Tissue and Recovery Services Inc.


       First, the business name alone "National Tissue and Autopsy Recovery Services
Inc." suggests to the public that Parcells has the skill and authority to practice the healing
arts. Additionally, Black's Law Dictionary 166 (11th ed. 2019) defines "autopsy" as "[a]
medical examination of a corpse to determine the cause of death, esp. in criminal
investigation." The above referenced pages in Parcells' answer appear on National Tissue
and Recovery Services Inc. letterhead, provide a detailed external examination of a
corpse, and include a section identifying the cause of death as asphyxiation. Parcells'
name appears at the bottom of the report. Therefore, Parcells' business ventures
undeniably involved his practice of the healing arts given that he conducted an autopsy
even though he was not licensed to do so by the Kansas State Board of Healing Arts.


       We cannot conclude that the district court reached its conclusion in error when it
granted the Board's request for summary judgment on this point.


       Point three also addresses Parcells' unlawful corporate practice of medicine. In
arriving at its conclusion, the district court relied on the Kansas Supreme Court's decision
in Early Detection Center, Inc. v. Wilson, 248 Kan. 869, 811 P.2d 860 (1991). In that
case, the court explained that "general corporations who have unlicensed directors or
shareholders are not authorized to practice the healing arts." 248 Kan. at 876-77. Again,
Parcells failed to come before the district court with any evidence to prove he carried the

                                              17
proper license and, on appeal, he does not contest that his corporations were general
corporations or that he was a director or shareholder. Thus, the district court properly
awarded summary judgment on this point.


       Parcells delves extensively into the final point which is whether the district court
properly held that he violated K.S.A. 65-28a06 by using the abbreviation "PA." K.S.A.
65-28a06(b) provides:


               "No person shall use any title, abbreviation, letters, figures, sign, card or device
       to indicate that any person is a licensed physician assistant, nor shall any person represent
       oneself to be a licensed physician assistant unless such person has been duly licensed as a
       physician assistant in accordance with the provisions of this act."


       Parcells does not contest that he uses the abbreviation "PA" after his name. He
contends that he "should be entitled to use the designated abbreviation of 'PA' in his long-
chosen field of tissue recovery . . . " and that a controverted material fact exists with
respect to this point.


       Parcells highlights specific points in the record as support for his contention that
there is a controverted material fact surrounding this issue. First, he directs us to his
answer, in which he contended that because of his education, experience, and training he
is lawfully authorized to deal with matters involving deceased individuals and he may
hold himself out to the public as a highly trained pathologist's assistant through the
abbreviation "PA" following his name.


       Parcells next highlights that portion of his answer where he explained that he had
significant training and experience related to forensic science and notes that pathologist
assistants across the United States have labs and conduct autopsy tissue sampling. He
asserts this information was sufficient to demonstrate for the district court that a disputed
material fact existed regarding the proper use of that abbreviation. In an effort to buttress
                                                    18
his claim that he is worthy of the designation he draws our focus to his education, peer-
reviewed literature, and experience teaching and testifying in court as a forensic scientist.


       Finally, Parcells points to that portion of his response to the Board's summary
judgment motion where he asserted that based on his years of experience, training, and
education, he, and other pathologist's assistants like him, were not required to obtain
licensure to practice their profession, but were grandfathered in. According to Parcells,
this contention gives rise to a fact issue that cannot be disposed of through summary
judgment and must be determined by a jury.


       Collectively, the material highlighted by Parcells does not amount to a
controverted fact and thus fails to establish the court erred in granting summary judgment
for this final point. As a rule, "[a] disputed question of fact which is immaterial to the
issue does not preclude summary judgment." Foxfield Villa Assocs. v. Robben, 57 Kan.
App. 2d 122, 126, 449 P.3d 1210 (2019). Parcells' education and experience are
irrelevant to the inquiry of whether he violated K.S.A. 65-28a06. Even if it were, the
Board properly notes that Parcells failed to present any evidence establishing that he is
part of any pathologist assistant association or organization. Moreover, the practices of
pathologist assistants in other states are immaterial because Parcells' practice is governed
by the law of this state. The salient question that emerges is whether Parcells improperly
held himself out to the public as a physician's assistant when using the abbreviation "PA."


       Similar issues were addressed in State ex rel. State Bd. of Healing Arts v. Thomas,
33 Kan. App. 2d 73, 97 P.3d 512 (2004). Thomas was a licensed dentist who decided to
place the title "M.D." after his name even though he only attended an eight-week medical
school in the West Indies and was never licensed by the Kansas State Board of Healings
Arts. The Board sought to enjoin Thomas from using the title under K.S.A. 65-2867(a)
and the district court granted Thomas' motion for summary judgment. See K.S.A. 65-
2867(a) (proscribing a non-licensed individual from "announc[ing] or hold[ing] out to the

                                              19
public the intention, authority or skill to practice the healing arts as defined in the Kansas
healing arts act by the use of any professional degree or designation, sign, card, circular,
device, advertisement or representation"). This court considered the case on stipulated
facts, including that Thomas was not licensed by the Board of Healing Arts but freely
used the "M.D." designation. We explained that K.S.A. 65-2867(a) aimed to protect the
public by preventing unlicensed individuals from claiming they are qualified to perform
the healings arts. 33 Kan. App. 2d at 80-81. Ultimately, this court reversed the district
court's denial of the Board's request for an injunction. 33 Kan. App. 2d at 83-85.


       Here, the Board makes a similar, public safety driven argument. It notes that
reasonable Kansans might believe that Parcells' use of "PA" suggests "licensure as a
physician assistant when that acronym is used in the context of offering services that are
reserved for physicians or those operating under the direction and supervision of a
physician—such as the precise role defined for Physician Assistant under Kansas law."


       Parcells does not dispute the fact that he is not licensed as a physician assistant,
nor does he dispute that he actively uses the abbreviation "PA" Instead, he suggests that
members of the public are capable of readily discerning from the fact he uses the
abbreviation in the context of tissue recovery that he is a pathologists' assistant rather
than a physician assistant. But even if that were true, it amounts to little more than
supposition and conjecture which is not enough to sustain his burden. When resolving all
facts and reasonable inferences in Parcells' favor, he has still neglected to produce any
actual evidence to establish a disputed material fact. Put differently, reasonable minds
cannot differ that Parcells' use of the title "PA" may improperly convey to the public that
he is a physician assistant in violation of K.S.A. 65-28a06(b). Accordingly, the district
court properly granted the Board's request for summary judgment as to this issue.


       To properly contest the Board's motion for summary judgment, Parcells had the
burden to come forward with evidence that demonstrated the existence of a disputed

                                              20
material fact. We have thoroughly reviewed and analyzed each point offered by the
Board in support of its motion, Parcells' arguments in opposition to the Board's request,
the record on appeal, and the law governing the issues raised. That analysis revealed that
no compelling factual disputes exist in this case. There is therefore no identifiable error in
the district court's decision to grant the Board's request for summary judgment.


       Affirmed.




                                             21